Citation Nr: 0816082	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  97-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for loss of teeth, claimed 
as secondary to medication prescribed to treat the veteran's 
service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1975 to November 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the veteran's claim of 
entitlement to service connection for loss of teeth, which 
was asserted as secondary to her service- connected bronchial 
asthma.  The veteran perfected a timely appeal of this 
determination to the Board.

This matter was previously before the Board in November 1998, 
and was remanded in light of the veteran's request to testify 
at a Board hearing; that hearing was conducted via 
videoconference before the undersigned Veterans Law Judge in 
February 1999.

When this case was again before the Board in April 1999, 
after finding that new and material evidence had been 
received, the Board reopened the claim and remanded the issue 
for further development and adjudication.

This matter was again before the Board in August 2003, and 
again in December 2006, and was both times remanded for 
further development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This issue must be remanded for the following reasons.

First, the claims folder contains records pertaining to the 
veteran's upper dental extraction in February 1994 at the 
David Grant Medical Center at Travis AFB, California, 
including an interim discharge note, a patient discharge 
summary, and a February 1994 follow-up treatment note.  The 
record reflects that such records were obtained pursuant to a 
request form submitted by VA, dated in July 1994.  However, 
while the July 1994 request form reflects that reports of 
outpatient treatment from January 1974 to July 1994 were 
requested from the David Grant Medical Center, it also 
reflects that hospital reports and reports of examinations 
conducted were not requested.  This indicates that the 
record, with respect to the veteran's treatment related to 
the February 1994 dental extraction, might be incomplete.  
Thus, the instant case must be remanded for the RO to request 
any such records pertaining to the veteran's dental treatment 
from January 1974 to July 1994 from the David Grant Medical 
Center at Travis AFB, California, including all hospital 
reports and reports of examination.

Furthermore, in its August 2003 remand, the Board directed 
that the RO arrange a VA examination whereby the examiner was 
to offer an opinion on the etiology of the veteran's claimed 
loss of teeth, to include a specific discussion regarding 
whether the condition was at least as likely as not related 
to her use of prednisone, which she formerly took to treat 
her service-connected bronchial asthma.  In offering an 
opinion, the examiner was also asked to comment on the 
assessment offered by the VA examiner in the December 1996 VA 
examination report, which indicated that the veteran had a 
history of tooth loss secondary to demineralization due to 
osteoporosis due to steroid use, and that the veteran had a 
history of decreased bone mineralization with fracture of the 
right ankle, most likely related to demineralization of the 
bones, which was related to the Prednisone condition.

The veteran was afforded a VA examination in October 2005.  
However, after examining the veteran, the examiner failed to 
offer any opinion regarding the etiology of the veteran's 
tooth loss, did not comment on the assessment of the December 
1996 VA examiner, and merely indicated that, with respect to 
whether prednisone usage caused her to lose all of her upper 
teeth and lower posterior teeth, "[t]o my knowledge there is 
no way to substantiate her claim."

In light of this, the Board remanded the matter in December 
2006 for compliance with the Board's August 2003 remand 
instructions. 

The veteran was afforded another VA examination in February 
2007.  After examining the veteran and reviewing the claims 
folder, the examiner opined that there was no way to 
substantiate the veteran's claim that use of prednisone for 
treatment of asthma had caused her to lose 24 teeth since her 
teeth were extracted in 1994, and also because her remaining 
8 teeth on the lower jaw were in good shape.  However, the 
February 2007 examiner again did not comment on the 
assessment of the December 1996 VA examiner, and did not 
specifically state whether the loss of teeth was at least as 
likely as not related to her use of prednisone, which she 
formerly took to treat her service-connected bronchial 
asthma.  

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA's noncompliance with the Board's December 
2006 remand is prejudicial to the veteran, this case must 
also be remanded for an adequate VA examination.


Accordingly, the case is REMANDED for the following action:

1.	Please obtain all pertinent dental 
records from the David Grant Medical 
Center at Travis AFB, California 
January 1974 to July 1994, including 
hospital reports and reports of 
examinations conducted, and associate 
such records with the claims folder.  
Any unsuccessful attempts to obtain 
such records should be documented and 
associated with the claims folder.

2.	The veteran's claims file, including a 
copy of this REMAND, is to be referred 
to a VA examiner with the appropriate 
expertise.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Such 
review of the claims folder is 
specifically to include discussion of 
the December 1996 VA examination report 
indicating that the veteran had a 
history of tooth loss secondary to 
demineralization due to osteoporosis 
due to steroid use, and that the 
veteran had a history of decreased bone 
mineralization with fracture of the 
right ankle, most likely related to 
demineralization of the bones which was 
related to the prednisone condition.  
Based on such review, the examiner 
should express an opinion as to whether 
it is at least as likely as not 
(whether there is a 50 percent chance 
or more) that the veteran's claimed 
loss of teeth was caused by the 
veteran's use of prednisone, which she 
formerly took to treat her service-
connected bronchial asthma..  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



